Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7, 9-14 and 16-20 objected to because of the following informalities:
In line 1 of each of dependent claims 2-7, 9-14 and 16-20, the word “claim” in the dependency statement (e.g. “the system of Claim 1” or “the method of Claim 8”) should be written with a lower case c.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Similarly, lines 7-8, 9-10, and 11-12 include teachings of “refrigerant from the first low side heat exchanger”, “refrigerant from the second low side heat exchanger” and “refrigerant from the first compressor” and these passages render the claim indefinite for the same reasons set forth above.
It is noted that the recitation in line 14 of claim 1 of “a flow of refrigerant from the flash tank” is not found to render the claim indefinite as it properly identifies the limitation as pertaining to only a single flow of refrigerant rather than appearing to reference “refrigerant from the flash tank” as a whole.
Independent claims 8 and 15 include equivalent recitations regarding “refrigerant from the flash tank”, “refrigerant from the first low side heat exchanger”, “refrigerant from the high side heat exchanger”, and “refrigerant from the first compressor” and are rejected as being indefinite from the same reasons set forth with regard to claim 1.
Further, similar recitations appear throughout the dependent claims of the application, particularly:

In claim 5, line 2, it is not clear whether “the refrigerant from the second compressor” refers specifically to the same “refrigerant from the second compressor” flowing to the fourth compressor in the first mode of operation as in lines 3-4 of claim 3 (from which claim 5 depends) or represents a general recitation of all refrigerant from this compressor.  Further, the teaching in line 3 of “the refrigerant from the second low side heat exchanger” does not clearly indicate whether this is the same flow of “refrigerant from the second low side heat exchanger” taught in line 11-12 of claim 1 or refers generically to the totality of refrigerant from this heat exchanger.
In claim 6, line 2 it is not clear whether the teaching of “refrigerant from the second low side heat exchanger” refers to the same flow of “refrigerant from the second low side heat exchanger” taught in line 11-12 of claim 1 or refers generically to the totality of refrigerant from this heat exchanger.
In claim 7, lines 3-6, it is not clear whether the recited “refrigerant from the flash tank” prevented from flowing to the third compressor is the same “refrigerant from the flash tank” as in any of the previous recitation using this wording, such as those of claim 1, lines 3-4, and 5-6.
Equivalent teachings are also present in the claims depending from independent claims 8 and 15 which include recitations equivalent to those which depend from claim 1.  Claims 10, 12, 13, 14, 17, 19, and 20 are rejected for the 

Because the structure, refrigerant connections and composition of the system as recited in these claims cannot be positively ascertained from the claims as presented, each of dependent claims 3, 5, 6, 7, 10, 12, 13, 14, 17, 19, and 20 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, any recitation of “refrigerant from” any element of the system has been given its broadest reasonable interpretation consistent with the specification as requiring only some portion or fraction of the refrigerant which exits that element and none of these recited portions have been interpreted as being required to be the same portions recited above from the same elements.  (For example, the “refrigerant from the flash tank” used by the second low side heat exchanger in lines 5-6 of claim 1 may be a different portion of refrigerant than the “refrigerant from the flash tank” used by the first low side heat exchanger in lines 3-4 of claim 1 and each is interpreted only as some portion of the total refrigerant stored in the flash tank.)

Claim 2 recites in both line 3 and in line 7 “a threshold”.  Because these are recited as separate elements but are recited with the same name, the relationship between these two thresholds, whether they are entirely distinct, interrelated or intended to be the same element cannot be positively determined.  As such, the scope of claim 2 is found to be indefinite and the claim is thus rejected under 35 U.S.C. 112(b).

For purposes of examination, the two “thresholds” recites these claims are given their broadest reasonable interpretation as requiring no particular relationship or connection therebetween. 

In line 2 of claim 15, the recitation of “the high side heat exchanger” lacks antecedent basis.  As such, it cannot be determined what features or structures are or are not required of “the high side heat exchanger” and thus the scope of claim 15 cannot be positively ascertained.  For this reason, claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 15 is interpreted as requiring “a high side heat exchanger” rather than “the high side heat exchanger”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0258662 A1 to Zimmermann in view of US Patent No. 9,964,348 B2 to Ali et al., hereafter “Ali (348)”.

    PNG
    media_image1.png
    861
    545
    media_image1.png
    Greyscale

Zimmermann teaches limitations from claim 1 in fig. 2, shown above, a system comprising: 
a flash tank (130) configured to store a refrigerant (CO2 refrigerant 110); 
a first low side heat exchanger (low temperature evaporator 180) configured to use refrigerant from the flash tank (130) to cool a space proximate the first low side heat exchanger (180); 
a second low side heat exchanger (mid-temperature evaporator 210) configured to use refrigerant from the flash tank (130) to cool a space proximate the second low side heat exchanger (210); 

a second compressor (any second one of the low temperature compressors 190) configured to compress refrigerant from the first low side heat exchanger (180, as taught in ¶ 14 and shown in fig. 2); 
a third compressor (any one of the “number of mid-temperature compressors 220) configured to compress refrigerant from the second low side heat exchanger (210) and refrigerant from the first compressor (as shown in fig. 2 and taught in ¶ 14, any of the compressors 220 receives refrigerant both from the low temperature compressors 190 and from the mid-temperature evaporator 210); 
a fourth compressor (the “oversized flash gas compressor 320 taught in ¶ 19); 
a first valve (first port valve 350) configured to control a flow of refrigerant from the flash tank (130) to the fourth compressor (320, along the vapor line 230 as shown in fig. 2 and taught in ¶ 21); and 
[the system configured such that]: 
during a first mode of operation, cause the first valve (350) to open such that refrigerant from the flash (130) tank flows, as a flash gas, through the first valve to the fourth compressor (320, as a first half of the “50/50 duty cycle taught in ¶ 22); and 
during a second mode of operation, cause the first valve (350) to close such that refrigerant from the second low side heat exchanger (210) flows to the fourth compressor (320, as the other half of the “50/50 duty cycle taught in ¶ 22). 


Zimmermann teaches limitations from claim 3 in fig. 2, shown above, the system of claim 1, further comprising a second valve (second port valve 360) configured to control a flow of refrigerant from the second compressor (one of the compressors 190), [the system] is further configured to cause the second valve (360) to close (in the 50/50 duty cycle of ¶ 22, the valve 360 is closed when the valve 350 is opened) such that refrigerant from the second compressor (190) flows to the fourth compressor (320) during the first mode of operation (through the bypass line 340 and metering valve 330 as taught in ¶ 20.)
Regarding the teaching of the second valve being controlled by the processor, refer to the above rejection of claim 1.
 

Zimmermann teaches limitations from claim 7 in fig. 2, shown above, the system of claim 1, further comprising a second valve (360) configured to: 
close when the first valve (350) is open (as taught in ¶ 22) to prevent refrigerant from the flash tank (130) from flowing, as a flash gas, to the third compressor (one of compressors 220); and 
open when the first valve (350) is closed (as taught in ¶ 22) to direct refrigerant from the flash tank (130) to the third compressor (220, flowing through the evaporator 210 to the compressors). 

Regarding the limitations of claim 8, refer to the above rejection of claim 1.

Regarding the limitations of claim 10, refer to the above rejection of claim 3.

Regarding the limitations of claim 13, refer to the above rejection of claim 6.

Regarding the limitations of claim 14, refer to the above rejection of claim 7.
Zimmermann teaches limitations from claim 18 in fig. 2, shown above, a system comprising: 
2 refrigerant 110) from the high side heat exchanger (120); 
a first low side heat exchanger (low temperature evaporator 180) configured to use refrigerant from the flash tank (130) to cool a space proximate the first low side heat exchanger (180); 
a second low side heat exchanger (mid-temperature evaporator 210) configured to use refrigerant from the flash tank (130) to cool a space proximate the second low side heat exchanger (210); 
a first compressor (any one of the “number of low temperature compressors 190” shown in fig. 2 and taught in ¶ 14) configured to compress refrigerant from the first low side heat exchanger (180, as taught in ¶ 14 and shown in fig. 2); 
a second compressor (the “oversized flash gas compressor 320 taught in ¶ 19); 
a first valve (first port valve 350) configured to control a flow of refrigerant from the flash tank (130) to the second compressor (320, along the vapor line 230 as shown in fig. 2 and taught in ¶ 21); and 
[the system configured such that]: 
during a first mode of operation, cause the first valve (350) to open such that refrigerant from the flash (130) tank flows, as a flash gas, through the first valve to the second compressor (320, as a first half of the “50/50 duty cycle taught in ¶ 22); and 
during a second mode of operation, cause the first valve (350) to close such that refrigerant from the second low side heat exchanger (210) flows to the second compressor (320, as the other half of the “50/50 duty cycle taught in ¶ 22). 


Regarding the limitations of claim 17, refer to the above rejection of claim 3, noting that the “second compressor” of claim 17 corresponds to the “fourth compressor” of claims 1 and 3.

Regarding the limitations of claim 20, refer to the above rejection of claim 6, noting that the “second compressor” of claim 20 corresponds to the “fourth compressor” of claims 1 and 6.

Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann in view of Ali (348) as applied to claims 1, 3, 8, 10, 15  above, and further in view of US Publication No. 2017/0321941 A1 to Fredslund et al.

    PNG
    media_image2.png
    545
    576
    media_image2.png
    Greyscale

Regarding claim 2, Zimmermann teaches a refrigeration cycle system in which a flash tank provides refrigerant to two low side heat exchangers with respective compressors disposed at their outlets and a bypass provided with an opening-and-closing valve for providing flash gas to a parallel compressor.  Zimmermann does not teach the valve being closed (i.e. entering the second mode) in response to a detected temperature exceeding a threshold.  Ali (348) teaches in fig. 1, shown above, a refrigeration system having a similarly arranged flash tank (115) and flash gas bypass line (150) opened and closed by a valve (155).  Ali (348) further teaches in claim 1, a control operation in which, “the measured temperature” is compared to “the third threshold” and, if above the threshold, “initiate closing the a flash gas bypass valve coupled to a flash gas bypass line 
Neither Zimmermann nor Ali (348) teaches the flash gas bypass valve being controlled to open when a detected pressure in the flash tank is below a threshold.  Fredslund teaches in ¶ 77, 62 a vapor compression system including a bypass valve (13) coupled to a receiver (6) at a gaseous outlet (10) thereof for flowing gaseous refrigerant to the inlet of a compressor (11), the bypass valve being controlled to open “in the case that the pressure inside the receiver decreases below a minimum value”.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Zimmermann with the pressure-controlled gas bypass valve of Fredslund in order to provide additional flow of gas to the compressor when additional pressure is desirable in the flash tank, thus ensuring that the system operates in an efficient and effective operational state.

Regarding claim 4, Zimmermann teaches in ¶ 22 that when the first valve (350) of his invention is open, the second valve (360) should be closed and that when the second valve of his invention is open, the first valve (350) should be closed to ensure a desired level of refrigerating capacity from the compressor (320) in both operating modes.  

Regarding the limitations of claim 9, refer to the above rejection of claim 2.

Regarding the limitations of claim 11, refer to the above rejection of claim 4.

Regarding the limitations of claim 16, refer to the above rejection of claim 2.

Regarding the limitations of claim 17, refer to the above rejection of claim 4.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann and Ali (348) as applied to claims 1, 3, 8, 10, 15, and 17 above, and further in view of US Patent No. 9,964,339 B2 to Ali et al. (hereafter Ali (339)).

    PNG
    media_image3.png
    587
    656
    media_image3.png
    Greyscale

Regarding claim 5, Zimmermann teaches a refrigeration cycle system in which a flash tank provides refrigerant to two low side heat exchangers with respective compressors disposed at their outlets and a bypass provided with an opening-and-closing valve for providing flash gas to a parallel compressor.  Zimmermann does not teach the system including a heat exchanger configured to transfer heat between refrigerant at a second compressor outlet and refrigerant from the second low side heat exchanger when the second valve is closed.  Ali (339) teaches in fig. 3, shown below, a refrigeration cycle system including a flash tank (115) and flash gas bypass line (150) through a bypass valve (155), the bypass line flowing to a medium temperature compressor (145) through a heat exchanger (300) which exchangers heat with refrigerant flowing form the low 

Regarding the limitations of claim 12, refer to the above rejection of claim 5.

Regarding claim 19, Zimmermann teaches a refrigeration cycle system in which a flash tank provides refrigerant to two low side heat exchangers with respective compressors disposed at their outlets and a bypass provided with an opening-and-closing valve for providing flash gas to a parallel compressor.  Zimmermann does not teach the system including a heat exchanger configured to transfer heat between refrigerant at a first (low temperature) compressor outlet and refrigerant from the second low side heat exchanger when the second valve is closed.  Ali (339) teaches in fig. 3, shown below, a refrigeration cycle system including a flash tank (115) and flash gas bypass line (150) through a bypass valve (155), the bypass line flowing to a medium temperature compressor (145) through a heat exchanger (300) which exchangers heat with refrigerant flowing form the low temperature compressor (140) when the valve (155) is open (corresponding to the conditions in which the second valve of Zimmermann is closed as discussed in the above rejection of claim 4) (col. 6, lines 5-46).  It would have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Publication No. 2015/0345835 A1 to Martin et al. teaches a refrigeration system having a flash tank (40) feeding refrigerant to a low temperature evaporator (62) and corresponding low temperature compressors (26) and a medium temperature compressor (56) and corresponding medium temperature compressors (28) and with a bypass passage (44) and corresponding valve (48) for delivering gaseous refrigerant from the flash tank (20) to the medium temperature compressors (28).

US Publication No. 2014/0208785 A1 to Wallace et al. teaches a system similar to that of Martin, including a liquid receiver (21) feeding refrigerant to a low temperature evaporator (24) and corresponding low temperature compressors (12) and a medium temperature compressor (26) and corresponding medium temperature compressors (16) and with a bypass passage (33) and corresponding valve (40) for delivering gaseous refrigerant from the receiver (21) to the medium temperature compressors (16) and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	27 September 2021
/FRANTZ F JULES/           Supervisory Patent Examiner, Art Unit 3763